EXHIBIT 10.8

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER

          This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of August 15, 2007 by and between ASTORIA FEDERAL SAVINGS AND LOAN
ASSOCIATION, a savings association organized and operating under the federal
laws of the United States and having an office at One Astoria Federal Plaza,
Lake Success, New York 11042-1085 (the “Association”), and FRANK E. FUSCO, an
individual residing at 6 Philson Court, Commack, New York 11725 (the
“Executive”).

WITNESSETH:

          WHEREAS, the Executive currently serves the Association in the
capacity of Executive Vice President, Treasurer and Chief Financial Officer and
as Executive Vice President, Treasurer and Chief Financial Officer of the
Association’s savings and loan holding company, ASTORIA FINANCIAL CORPORATION, a
publicly held business corporation organized and operating pursuant to the laws
of the State of Delaware (the “Company”); and

          WHEREAS, the Executive currently has a Change of Control Severance
Agreement with the Association dated January 1, 2000 which the Executive and the
Association wish to terminate and replace with this Agreement; and

          WHEREAS, the Association desires to assure for itself the continued
availability of the Executive’s services and the ability of the Executive to
perform such services with a minimum of personal distraction in the event of a
pending or threatened Change of Control (as hereinafter defined); and

          WHEREAS, the Executive is willing to continue to serve the Association
on the terms and conditions hereinafter set forth;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and conditions hereinafter set forth, the Association and the
Executive hereby terminate in its entirety the Change of Control Severance
Agreement by and between the Association and the Executive dated as of January
1, 2000 and replace such Change of Control Severance Agreement in all respects
and manner with this Agreement so as to provide as follows from and after the
date hereof:

          Section 1.      Employment.

          The Association agrees to continue to employ the Executive, and the
Executive hereby agrees to such continued employment, during the period and upon
the terms and conditions set forth in this Agreement.

Page 1 of 28

--------------------------------------------------------------------------------




          Section 2.      Employment Period; Remaining Unexpired Employment
Period.

           (a)     

The terms and conditions of this Agreement shall be and remain in effect during
the period of employment established under this Section 2 (the “Employment
Period”). The Employment Period shall be for an initial term of three years
beginning on the date of this Agreement and ending on the day before the third
anniversary date of this Agreement. Prior to the first anniversary of the date
of this Agreement and on each anniversary date thereafter (each an “Anniversary
Date) the Board of Directors of the Association (the “Board”) shall review the
terms of this Agreement and the Executive’s performance of services hereunder
and may, in the absence of objection from the Executive, approve an extension of
the Employment Period. In such event, the Employment Period shall be extended to
the day before the third anniversary of the relevant Anniversary Date.

      (b)     

For all purposes of this Agreement, the term “Remaining Unexpired Employment
Period” as of any date shall mean the period beginning on such date and ending
on the day before the Anniversary Date on which the Employment Period (as
extended pursuant to Section 2(a) of this Agreement) is then scheduled to
expire.

    (c)     

Nothing in this Agreement shall be deemed to prohibit the Association from
terminating the Executive’s employment at any time during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Association and the Executive in the event of any
such termination shall be determined pursuant to this Agreement.

          Section 3.     Duties.

          The Executive shall serve as Executive Vice President, Treasurer and
Chief Financial Officer of the Association, having such power, authority and
responsibility and performing such duties as are prescribed by or pursuant to
the By-Laws of the Association and as are customarily associated with such
position. The Executive shall devote his or her full business time and attention
(other than during weekends, holidays, approved vacation periods, and periods of
illness or approved leaves of absence) to the business and affairs of the
Association and shall use his or her best efforts to advance the interests of
the Association.

          Section 4.     Cash Compensation.

          In consideration for the services to be rendered by the Executive
hereunder, the Association shall pay to him or her a salary at an initial annual
rate of FOUR HUNDRED THOUSAND DOLLARS ($400,000), payable in approximately equal
installments in accordance with the Association’s customary payroll practices
for senior officers. Prior to each Anniversary Date occurring during the
Employment Period, the Board shall review the Executive’s annual rate of salary
and may, in its

Page 2 of 28

--------------------------------------------------------------------------------




discretion, approve an increase therein. In addition to salary, the Executive
may receive other cash compensation from the Association for services hereunder
at such times, in such amounts and on such terms and conditions as the Board may
determine from time to time.

          Section 5.      Employee Benefit Plans and Programs.

          During the Employment Period, the Executive shall be treated as an
employee of the Association and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings, profit-sharing or stock bonus plans, any and all group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans, and any other employee benefit and
compensation plans (including, but not limited to, any incentive compensation
plans or programs, stock option and appreciation rights plans and restricted
stock plans) as may from time to time be maintained by, or cover employees of,
the Association, in accordance with the terms and conditions of such employee
benefit plans and programs and compensation plans and programs and consistent
with the Association’s customary practices.

          Section 6.      Indemnification and Insurance.

           (a)     

During the Employment Period and for a period of six (6) years thereafter, the
Association shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Association or service in other
capacities at the request of the Association. The coverage provided to the
Executive pursuant to this Section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Association.

    (b)     

To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six (6) years thereafter, the Association shall
indemnify the Executive against, and hold him or her harmless from any costs,
liabilities, losses and exposures to the fullest extent and on the most
favorable terms and conditions that similar indemnification is offered to any
director or officer of the Association or any subsidiary or affiliate thereof.
This Section 6(b) shall not be applicable where Section 18 is applicable.

          Section 7.     Other Activities.

           (a)     

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he or she may disclose to and as may
be approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his or her duties under this Agreement. The Executive may also

 

Page 3 of 28

--------------------------------------------------------------------------------



            

engage in personal business and investment activities which do not materially
interfere with the performance of his or her duties hereunder; provided,
however, that such activities are not prohibited under any code of conduct or
investment or securities trading policy established by the Association and
generally applicable to all similarly situated executives.

    (b)     

The Executive may also serve as an officer or director of the Company on such
terms and conditions as the Association and the Company may mutually agree upon,
and such service shall not be deemed to materially interfere with the
Executive’s performance of his or her duties hereunder or otherwise result in a
material breach of this Agreement.

          Section 8.      Working Facilities and Expenses.

          The Executive’s principal place of employment shall be at the
Association’s executive offices at the address first above written, or at such
other location within Queens County or Nassau County, New York at which the
Association shall maintain its principal executive offices, or at such other
location as the Association and the Executive may mutually agree upon. The
Association shall provide the Executive at his or her principal place of
employment with a private office, secretarial services and other support
services and facilities suitable to his or her position with the Association and
necessary or appropriate in connection with the performance of his or her
assigned duties under this Agreement. The Association shall provide to the
Executive for his or her exclusive use an automobile owned or leased by the
Association and appropriate to his or her position, to be used in the
performance of his or her duties hereunder, including commuting to and from his
or her personal residence. The Association shall reimburse the Executive for his
or her ordinary and necessary business expenses, including, without limitation,
all expenses associated with his or her business use of the aforementioned
automobile, fees for memberships in such clubs and organizations as the
Executive and the Association shall mutually agree are necessary and appropriate
for business purposes, and his or her travel and entertainment expenses incurred
in connection with the performance of his or her duties under this Agreement, in
each case upon presentation to the Association of an itemized account of such
expenses in such form as the Association may reasonably require.

          Section 9.      Termination of Employment with Severance Benefits.

           (a)     

The Executive shall be entitled to the severance benefits described herein in
the event that his or her employment with the Association terminates during the
Employment Period under any of the following circumstances:

      (i)     

the Executive’s voluntary resignation from employment with the Association
within six (6) months following:

       (A)     

the failure of the Board to appoint or re-appoint or elect or re-elect the

 

Page 4 of 28

--------------------------------------------------------------------------------



                       

Executive to the office of Executive Vice President, Treasurer and Chief
Financial Officer (or a more senior office) of the Association;

        (B)     

if the Executive is or becomes a member of the Board, the failure of the
stockholders of the Association to elect or re-elect the Executive to the Board
or the failure of the Board (or the nominating committee thereof) to nominate
the Executive for such election or re-election;

        (C)     

the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Association of its material failure,
whether by amendment of the Association’s Organization Certificate or By-laws,
action of the Board or the Association’s stockholders or otherwise, to vest in
the Executive the functions, duties, or responsibilities prescribed in Section 3
of this Agreement as of the date hereof, unless, during such thirty (30) day
period, the Association cures such failure;

        (D)     

the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Association of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive’s rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his or her total compensation package), unless, during such thirty (30)
day period, the Association cures such failure; or

        (E)     

the relocation of the Executive’s principal place of employment, without his or
her written consent, to a location outside of Nassau County and Queens County,
New York;

      (ii)     

the termination of the Executive’s employment with the Association for any other
reason not described in Section 10(a).

      In such event and subject to Section 27 of this Agreement, the Association
shall provide the benefits and pay to the Executive the amounts described in
Section 9(b).                  (b)     

Upon the termination of the Executive’s employment with the Association under
circumstances described in Section 9(a) of this Agreement, the Association shall
pay and provide to the Executive (or, in the event of the Executive’s death
following the Executive’s termination of employment, to his or her estate):

 

Page 5 of 28

--------------------------------------------------------------------------------



                      (i)

his or her earned but unpaid compensation (including, without limitation, all
items which constitute wages under Section 190.1 of the New York Labor Law and
the payment of which is not otherwise provided for under this Section 9(b)) as
of the date of the termination of his or her employment with the Association,
such payment to be made at the time and in the manner prescribed by law
applicable to the payment of wages but in any event not later than thirty (30)
days after termination of employment;

      (ii)     

the benefits, if any, to which he or she is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Association’s officers and employees;

      (iii)     

continued group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance benefits, in
addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Remaining Unexpired Employment
Period, coverage (including any co-payments and deductibles, but excluding any
premium sharing arrangements, it being the intention of the parties to this
Agreement that the premiums for such insurance benefits shall be the sole cost
and expense of the Association) equivalent to the coverage to which he or she
would have been entitled under such plans (as in effect on the date of his or
her termination of employment, or, if his or her termination of employment
occurs after a Change of Control, on the date of such Change of Control,
whichever benefits are greater), if he or she had continued working for the
Association during the Remaining Unexpired Employment Period at the highest
annual rate of salary or compensation, as applicable, achieved during that
portion of the Employment Period which is prior to the Executive’s termination
of employment with the Association;

      (iv)     

within thirty (30) days following the Executive’s termination of employment with
the Association, a lump sum payment in an amount representing an estimate of the
salary that the Executive would have earned if he or she had continued working
for the Association during the Remaining Unexpired Employment Period at the
highest annual rate of salary achieved during that portion of the Employment
Period which is prior to the Executive’s termination of employment with the
Association (the "Salary Severance Payment”). The Salary Severance Payment shall
be computed using the following formula:

       

          SSP     =     BS x NY

where:

Page 6 of 28

--------------------------------------------------------------------------------



                       

“SSP” is the amount of the Salary Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;

       

“BS” is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive’s termination of employment
with the Association;

       

“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).

       

The Salary Severance Payment shall be paid in lieu of all other payments of
salary provided for under this Agreement in respect of the period following any
such termination.

      (v)     

within thirty (30) days following the Executive’s termination of employment with
the Association, a lump sum payment (the “DB Severance Payment”) in an amount
equal to the excess, if any, of:

        (A)     

the present value of the aggregate benefits to which he or she would be entitled
under any and all qualified and non-qualified defined benefit pension plans
maintained by, or covering employees of, the Association, if he or she were 100%
vested thereunder and had continued working for the Association during the
Remaining Unexpired Employment Period, such benefits to be determined as of the
date of termination of employment by adding to the service actually recognized
under such plans an additional period equal to the Remaining Unexpired
Employment Period and by adding to the compensation recognized under such plans
for the most recent year recognized all amounts payable pursuant to Sections
9(b)(i), (iv), (vii), (viii) and (ix) of this Agreement; over

        (B)     

the present value of the benefits to which he or she is actually entitled under
such defined benefit pension plans as of the date of his or her termination;

       

The DB Severance Payment shall be computed using the following formula:

             

          DBSP     =     SEVLS - LS

where:

“DBSP” is the amount of the DB Severance Payment, before the deduction

       

Page 7 of 28

--------------------------------------------------------------------------------



                                 of applicable federal, state and local
withholding taxes;

“SEVLS” is the sum of the present value of the defined benefit pension benefits
that have been or would be accrued by the Executive under all qualified and
non-qualified defined benefit pension plans of which the Association or any of
its affiliates or subsidiaries are a sponsor and in which the Executive is or,
but for the completion of any service requirement that would have been completed
during the Remaining Unexpired Employment Period, would be a participant
utilizing the following assumptions:

                             (I)     

the executive is 100% vested in the plans regardless of actual service,

          (II)     

the benefit to be valued shall be a single life annuity with monthly payments
due on the first day of each month and with a guaranteed payout of not less than
120 monthly payments,

          (III)     

the calculation shall be made utilizing the same mortality table and interest
rate as would be utilized by the plan on the date of termination as if the
calculation were being made pursuant to Section 417(e)(3)(A)(ii) of the Internal
Revenue Code, as amended, (the “Code”);

          (IV)     

for purpose of calculating the Executive’s monthly or annual benefit under the
defined benefit plans, additional service equal to the Remaining Unexpired
Employment Period (rounded up to the next whole year if such period is not a
whole number when expressed in years) shall be added to the Executive’s actual
service to calculate the amount of the benefit; and

          (V)     

for purpose of calculating the Executive’s monthly or annual benefit under the
defined benefit plans, the following sums shall be added to the Executive’s
compensation recognized under such plans for the most recent year recognized:

            (1)     

payments made pursuant to Section 9(b)(i);

            (2)     

the Salary Severance Payment;

            (3)     

the Bonus Severance Payment;

            (4)     

the Option Surrender Payment; and

            (5)     

the RRP Surrender Payment.

 

Page 8 of 28

--------------------------------------------------------------------------------



      “LS” is the sum of the present value of the defined benefit pension
benefits that are vested benefits actually accrued by the Executive under all
qualified and non-qualified defined benefit pension plans maintained by, or
covering employees of, the Company or any of its affiliates or subsidiaries in
which the Executive is or, but for the completion of any service requirement,
would be a participant utilizing the following assumptions:            
                                            (I)     

the benefit to be valued shall be a single life annuity with monthly payments
due on the first day of each month and with a guaranteed payout of not less than
120 monthly payments, and

          (II)     

the calculation shall be made utilizing the same mortality table and interest
rate as would be utilized by the plan on the date of termination as if the
calculation were being made pursuant to Section 417(e)(3)(A)(ii) of the Code;

                        (vi)     

within thirty (30) days following the Executive’s termination of employment with
the Association, a lump sum payment (the “Defined Contribution Severance
Payment”) equal to the sum of:

                  (A)     

an estimate of the additional employer contributions to which he or she would
have been entitled under any and all qualified and non-qualified defined
contribution pension plans, excluding the employee stock ownership plans,
maintained by, or covering employees of, the Association or any of its
affiliates or subsidiaries as if he or she were 100% vested thereunder and had
continued working for the Association during the Remaining Unexpired Employment
Period (the 401K Severance Payment”); and

        (B)     

an estimate of the value of the additional assets which would have been
allocable to him or her through debt service or otherwise under any and all
qualified and non-qualified employee stock ownership plans, maintained by, or
covering employees of the Association or any of its affiliates or subsidiaries
as if he or she were 100% vested thereunder and had continued working for the
Association during the Remaining Unexpired Employment Period, based on the fair
market value of such assets at termination of employment (the “ESOP Severance
Payment”).

       

The Defined Contribution Severance Payment shall be calculated as follows:

                        DCSP     =     401KSP + ESOPSP  

Page 9 of 28

--------------------------------------------------------------------------------




      where:              

“DCSP” is the amount of the Defined Contribution Severance Payment, before the
deduction of applicable federal, state and local withholding taxes;

“401KSP” is the amount of the 401K Severance Payment, before the deduction of
applicable federal, state and local withholding taxes; and

“ESOPSP” is the amount of the ESOP Severance Payment, before the deduction of
applicable federal, state and local withholding taxes.

The 401KSP shall be calculated as follows:

          401SP     =     (401KC x NY) + UVB

where

“401KC” is the sum of the Association Contributions as defined in the
Association’s Incentive Savings Plan or, if made under another defined
contribution pension plan other than an employee stock ownership plan, the
comparable contribution made for the benefit of the Executive during the one
year period which shall end on the date of his or her termination of his or her
employment with the Association;

“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number); and

“UVB” is the actual balance credited to the Executive’s account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.

The ESOPSP shall be calculated as follows:

ESOPSP     =     (((ALL x FMV) + C) x NY) + UVB

where:

“ALL” is the sum of the number of shares of the Association’s common stock or,
if applicable, phantom shares of such stock by whatever term it is described
allocated to the Executive’s accounts under all qualified and non-

 

Page 10 of 28

--------------------------------------------------------------------------------




                                

qualified employee stock ownership plans maintained by the Association or any of
its affiliates or subsidiaries during or for the last complete plan year in
which the Executive participated in such plans and received such an allocation
whether the allocation occurred as a result of contributions made by the
Association, the payment by the Association or any of its affiliates or
subsidiaries of any loan payments under a leveraged employee stock ownership
plan, the allocation of forfeitures under the terms of such plan or as a result
of the use of cash or earnings allocated to the Executives account during such
plan year to make loan payments that result in share allocations, provided
however, that excluded shall be any shares or phantom shares allocated to the
Executive’s account under any qualified and non-qualified employee stock
ownership plans maintained by the Association or any of its affiliates or
subsidiaries solely as a result of the termination of such plans, provided
further, that if the shares allocated are not shares of the Association’s common
stock or phantom shares of such stock than shares of whatever securities are so
allocated shall be utilized, and provided further, that in the event that there
shall be any shares or phantom shares allocated during the then current plan
year or the last complete plan year to the Executive’s account under any
qualified and non-qualified employee stock ownership plans maintained by the
Association or any of its affiliates or subsidiaries solely as a result of the
termination of such plans, the ALL shall be reduced (but not to an amount less
than zero (0)) by an amount calculated by multiplying the number of shares or
phantom shares allocated to the Executive’s account solely as a result of the
termination of such plans times the FMV utilized to calculate the ESOPSP;

“C” is the sum of all cash allocated to the Executive’s accounts under all
qualified and non-qualified employee stock ownership plans maintained by the
Association during or for the last complete plan year in which the Executive
participated in such plans whether the allocation occurred as a result of
contributions made by the Association, the payment by the Association or the
Association of any loan payments under a leveraged employee stock ownership plan
or the allocation of forfeitures under the terms of such plan during such plan
year;

“FMV” is the closing price of the Association’s common stock on the New York
Stock Exchange or on whatever other stock exchange or market such stock is
publicly traded on the date the Executive’s employment terminates or, if such
day is not a day on which such securities are traded, on the most recent
preceding trading day on which a trade occurs, provided however that if the
security allocated to the Executive’s account during the last completed plan
year is other than the Association’s common stock the closing price of such
security on the date the Executive’s employment terminates shall be

Page 11 of 28

--------------------------------------------------------------------------------



                                

utilized;

        “NY” is the Remaining Unexpired Employment Period expressed as a number
of years (rounded, if such period is not a whole number, to the next highest
whole number); and        

“UVB” is the actual balance credited to the Executive’s account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.

      (vii)

within thirty (30) days following the Executive’s termination of employment with
the Association, the Association shall make a lump sum payment to the Executive
in an amount equal to the estimated potential annual bonuses or incentive
compensation that the Executive could have earned if the Executive had continued
working for the Association during the Unexpired Employment Period at the
highest annual rate of salary achieved during that portion of the Employment
Period which is prior to the Executive’s termination of employment with the
Association (the “Bonus Severance Payment”). The Bonus Severance Payment shall
be computed using the following formula:

       

          BSP     =     ( BS x TIO x AP x NY)

where:

“BSP” is the amount of the Bonus Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;

“BS” is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive’s termination of employment
with the Association;

“TIO” is the highest target incentive opportunity (expressed as a percentage of
base salary) established by the Compensation Committee of the Board for the
Executive pursuant to the Astoria Financial Corporation Executive Officer Annual
Incentive Plan during that portion of the Employment Period which is prior to
the Executive’s termination of employment with the Association;

“AP” is the highest award percentage available to the Executive with respect to
the financial performance of the Company (expressed as a percentage of the TIO)
established by the Compensation Committee of the Board for the

Page 12 of 28

--------------------------------------------------------------------------------



                                

Executive pursuant to the Astoria Financial Corporation Executive Officer Annual
Incentive Plan during the period during that portion of the Employment Period
which is prior to the Executive’s termination of employment with the
Association; and

       

“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).

      (viii)

at the election of the Association made within thirty (30) days following the
Executive’s termination of employment with the Association, upon the surrender
of options or appreciation rights issued to the Executive under any stock option
and appreciation rights plan or program maintained by, or covering employees of,
the Association, a lump sum payment (the “Option Surrender Payment”). The Option
Surrender Payment shall be calculated as follows:

       

          OSP     =     (FMV - EP) x N

where:

“OSP” is the amount of the Option Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;

“FMV” is the closing price of the Association’s common stock on the New York
Stock Exchange, or on whatever other stock exchange or market such stock is
publicly traded, on the date the Executive’s employment terminates or, if such
day is not a day on which such securities are traded, on the most recent
preceding trading day on which a trade occurs, provided however that if the
option or stock appreciation right is for a security other than the
Association’s common stock, the fair market value of a share of stock of the
same class as the stock subject to the option or appreciation right, determined
as of the date of termination of employment shall be utilized;

“EP” is the exercise price per share for such option or appreciation right, as
specified in or under the relevant plan or program; and

“N” is the number of shares with respect to which options or appreciation rights
are being surrendered.

For purposes of determining the Option Severance Payment and for purposes of
determining the Executive’s right following his or her termination of employment
with the Association to exercise any options or appreciation

Page 13 of 28

--------------------------------------------------------------------------------



                                

rights not surrendered pursuant hereto, the Executive shall be deemed fully
vested in all options and appreciation rights under any stock option or
appreciation rights plan or program maintained by, or covering employees of, the
Association, even if he or she is not vested under such plan or program;

      (ix)

at the election of the Association made within thirty (30) days following the
Executive’s termination of employment with the Association, upon the surrender
of any shares awarded to the Executive under any restricted stock plan
maintained by, or covering employees of, the Association, a lump sum payment
(the “RRP Surrender Payment”) The RRP Surrender Payment shall be calculated as
follows:

             

          RSP     =     FMV x N

where:

“RSP” is the amount of the RRP Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;

“FMV” is the closing price of the Association’s common stock on the New York
Stock Exchange, or on whatever other stock exchange or market such stock is
publicly traded, on the date the Executive’s employment terminates or, if such
day is not a day on which such securities are traded, on the most recent
preceding trading day on which a trade occurs, provided however that if the
restricted stock is a security other than the Association’s common stock, the
fair market value of a share of stock of the same class as the stock granted
under such plan, determined as of the date of termination of employment shall be
utilized; and

“N” is the number of shares which are being surrendered.

For purposes of determining the RRP Surrender Payment and for purposes of
determining the Executive’s right following his or her termination of employment
with the Association to any stock not surrendered pursuant hereto, the Executive
shall be deemed fully vested in all shares awarded under any restricted stock
plan maintained by, or covering employees of, the Association, even if he or she
is not vested under such plan.

      The Salary Severance Payment, the DB Severance Payment, the Defined
Contribution Severance Payment, the Bonus Severance Payment, the Option
Surrender Payment and the RRP Surrender Payment shall be computed at the expense
of the Association by an attorney of the firm of Thacher Proffitt & Wood, Two
World Financial Center, New York, New York 10281 or, if such firm is

Page 14 of 28

--------------------------------------------------------------------------------



   

unavailable or unwilling to perform such calculation, by a firm of independent
certified public accountants selected by the Executive and reasonably
satisfactory to the Association (the “Computation Advisor”). The determination
of the Computation Advisor as to the amount of such payments shall be final and
binding in the absence of manifest error.

The Association and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this Section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. The Association and the Executive further agree that the
Association may condition the payment of the Salary Severance Payment, the DB
Severance Payment, the Defined Contribution Severance Payment, the Bonus
Severance Payment, the Option Surrender Payment and the RRP Surrender Payment on
the receipt of the Executive’s resignation from any and all positions which he
or she holds as an officer, director or committee member with respect to the
Association, the Association or any subsidiary or affiliate of either of them.

        Section 10. Termination without Additional Association Liability.      
           (a)     

In the event that the Executive’s employment with the Association shall
terminate during the Employment Period on account of:

      (i)     

the discharge of the Executive for Cause, which, for purposes of this Agreement
shall mean personal dishonesty, incompetence, wilful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, wilful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order, or any material
breach of this Agreement, in each case measured against standards generally
prevailing at the relevant time in the savings and community banking industry;

      (ii)     

the Executive’s voluntary resignation from employment with the Association for
reasons other than those specified in Section 9(a) or 11(b);

      (iii)     

the Executive’s death;

      (iv)     

a determination that the Executive is Disabled;

     

then the Association, except as otherwise specifically provided herein, shall
have no further obligations under this Agreement, other than the payment to the
Executive

 

Page 15 of 28

--------------------------------------------------------------------------------



            

(or, in the event of his or her death, to his or her estate) of the amounts or
benefits provided in Section 9(b)(i) and (ii) of this Agreement (the “Standard
Termination Entitlements”).

    (b)     

The cessation of employment of the Executive shall not be deemed to be for Cause
within the meaning of Section 10(a)(i) unless and until:

      (i)     

the Board, by the affirmative vote of 75% of its entire membership, determines
that the Executive is guilty of the conduct described in Section 10(a)(i) above
measured against standards generally prevailing at the relevant time in the
savings and community banking industry;

      (ii)     

prior to the vote contemplated by Section 10(b)(i), the Board shall provide the
Executive with notice of the Association’s intent to discharge the Executive for
Cause, detailing with particularity the facts and circumstances which are
alleged to constitute Cause (the “Notice of Intent to Discharge”); and

      (iii)     

after the giving of the Notice of Intent to Discharge and before the taking of
the vote contemplated by Section 10(b)(i), the Executive, together with the
Executive’s legal counsel, if the Executive so desires, are afforded a
reasonable opportunity to make both written and oral presentations before the
Board for the purpose of refuting the alleged grounds for Cause for the
Executive’s discharge; and

      (iv)     

after the vote contemplated by Section 10(b)(i), the Association has furnished
to the Executive a notice of termination which shall specify the effective date
of the Executive’s termination of employment (which shall in no event be earlier
than the date on which such notice is deemed given) and include a copy of a
resolution or resolutions adopted by the Board, certified by its corporate
secretary, authorizing the termination of the Executive’s employment with Cause
and stating with particularity the facts and circumstances found to constitute
Cause for the Executive’s discharge (the “Final Discharge Notice”).

     

If the Executive, during the ninety (90) day period commencing on the delivery
by the Association to the Executive of the Notice of Intent to Discharge
specified in Section 10(b)(ii), resigns his or her employment with the
Association prior to the delivery to the Executive by the Association of the
Final Discharge Notice specified in Section 10(b)(iv), then the cessation of
employment of the Executive shall be deemed to be for Cause.

     

Following the giving of a Notice of Intent to Discharge, the Bank may
temporarily suspend the Executive’s duties and authority and, in such event, may
also suspend the

 

Page 16 of 28

--------------------------------------------------------------------------------



            

payment of salary and other cash compensation, but not the Executive’s
participation in retirement, insurance and other employee benefit plans. If the
Executive is not discharged or is discharged without Cause within forty-five
(45) days after the giving of a Notice of Intent to Discharge, payments of
salary and cash compensation shall resume, and all payments withheld during the
period of suspension shall be promptly restored. If the Executive is discharged
with Cause not later than forty-five (45) days after the giving of the Notice of
Intent to Discharge, all payments withheld during the period of suspension shall
be deemed forfeited and shall not be included in the Standard Termination
Entitlements. If a Final Discharge Notice is given later than forty-five (45)
days, but sooner than ninety (90) days, after the giving of the Notice of Intent
to Discharge, all payments made to the Executive during the period beginning
with the giving of the Notice of Intent to Discharge and ending with the
Executive’s discharge with Cause shall be retained by the Executive and shall
not be applied to offset the Standard Termination Entitlements. If the Bank does
not give a Final Discharge Notice to the Executive within ninety (90) days after
giving a Notice of Intent to Discharge, the Notice of Intent to Discharge shall
be deemed withdrawn and any future action to discharge the Executive with Cause
shall require the giving of a new Notice of Intent to Discharge. If the
Executive resigns pursuant to Section 10(b), the Executive shall forfeit his or
her right to suspended amounts that have not been restored as of the date of the
Executive’s resignation or notice of resignation, whichever is earlier.

    (c)     

The Association may terminate the Executive’s employment on the basis that the
Executive is Disabled during the Employment Period upon a determination by the
Board, by the affirmative vote of 75% of its entire membership, acting in
reliance on the written advice of a medical professional acceptable to it, that
the Executive is suffering from a physical or mental impairment which, at the
date of the determination, has prevented the Executive from performing the
Executive’s assigned duties on a substantially full-time basis for a period of
at least one hundred and eighty (180) days during the period of one (1) year
ending with the date of the determination or is likely to result in death or
prevent the Executive from performing the Executive’s assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year beginning with the date of the
determination. In such event:

        (A)      The Association shall pay and provide the Standard Termination
Entitlements to the Executive;                          (B)      In addition to
the Standard Termination Entitlements, the Association shall continue to pay to
the Executive the Executive’s base salary, at the annual rate in effect for the
Executive immediately prior to the termination of the Executive’s employment,
during a period ending on the earliest of:  

Page 17 of 28

--------------------------------------------------------------------------------



                                            (I)     

the expiration of one hundred and eighty (180) days after the date of
termination of the Executive’s employment;

          (II)     

the date on which long-term disability insurance benefits are first payable to
the Executive under any long-term disability insurance plan covering the
Executive; or

          (III)     

the date of the Executive’s death.

                  A termination of employment due to Disability under this
Section shall be effected by a notice of termination given to the Executive by
the Association and shall take effect on the later of the effective date of
termination specified in such notice or, if no such date is specified, the date
on which the notice of termination is deemed given to the Executive.  
          Section 11.   Termination Upon or Following a Change of Control.  
           (a)     

A Change of Control of the Association (“Change of Control”) shall be deemed to
have occurred upon the happening of any of the following events:

      (i)     

approval by the stockholders of the Association of a transaction that would
result in the reorganization, merger or consolidation of the Association with
one or more other persons, other than a transaction following which:

       (A)     

at least 51% of the equity ownership interests of the entity resulting from such
transaction are beneficially owned (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the outstanding equity
ownership interests in the Association; and

       (B)     

at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51 % of the securities entitled to
vote generally in the election of directors of the Association;

      (ii)     

the acquisition of all or substantially all of the assets of the Association or

           

Page 18 of 28

--------------------------------------------------------------------------------



                       

beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Association
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the stockholders of the Association of
any transaction which would result in such an acquisition;

      (iii)     

a complete liquidation or dissolution of the Association, or approval by the
stockholders of the Association of a plan for such liquidation or dissolution;

      (iv)     

the occurrence of any event if, immediately following such event, at least 50%
of the members of the Board do not belong to any of the following groups:

        (A)     

individuals who were members of the Board on the date of this Agreement; or

        (B)     

individuals who first became members of the Board after the date of this
Agreement either:

         (I)     

upon election to serve as a member of the Board by affirmative vote of
three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first election; or

         (II)     

upon election by the stockholders of the Association to serve as a member of the
Board, but only if nominated for election by affirmative vote of three-quarters
of the members of the Board, or of a nominating committee thereof, in office at
the time of such first nomination;

        

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board; or

      (v)     

any event which would be described in Section 11(a)(i), (ii), (iii) or (iv) if
the term “Company” were substituted for the term “Association” therein or the
term “Board of Directors of the Company” were substituted for the term “Board”.

 

Page 19 of 28

--------------------------------------------------------------------------------



            

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Association, the
Association, or an affiliate or subsidiary of either of them, by the
Association, the Association, or a subsidiary of either of them, or by any
employee benefit plan maintained by any of them. For purposes of this Section 11
(a), the term “person” shall have the meaning assigned to it under Sections
13(d)(3) or 14(d)(2) of the Exchange Act.

    (b)     

In the event of a Change of Control, the Executive shall be entitled to the
payments and benefits contemplated by Section 9(b) in the event of his or her
termination of employment with the Association under any of the circumstances
described in Section 9(a) of this Agreement or under any of the following
circumstances:

      (i)     

resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period within six (6) months following his or her demotion, loss of
title, office or significant authority or responsibility or following any
reduction in any element of his or her package of compensation and benefits;

      (ii)     

resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period within six (6) months following any relocation of his or her
principal place of employment or any change in working conditions at such
principal place of employment which the Executive, in his or her reasonable
discretion, determines to be embarrassing, derogatory or otherwise adverse;

      (iii)     

resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period within six (6) months following the failure of any successor
to the Association in the Change of Control to include the Executive in any
compensation or benefit program maintained by it or covering any of its
executive officers, unless the Executive is already covered by a substantially
similar plan of the Association which is at least as favorable to him or her; or

      (iv)     

resignation, voluntary or otherwise, for any reason whatsoever during the
Employment Period within six months following the expiration of a transition
period of thirty (30) days beginning on the effective date of the Change of
Control (or for such longer period, not to exceed ninety (90) days beginning on
the effective date of the Change of Control, as the Association or its successor
may reasonably request) to facilitate a transfer of management responsibilities.

          Section 12.  Covenant Not To Compete.

          The Executive hereby covenants and agrees that, in the event of his or
her termination of

Page 20 of 28

--------------------------------------------------------------------------------




employment with the Association prior to the expiration of the Employment
Period, for a period of one (1) year following the date of his or her
termination of employment with the Association (or, if less, for the Remaining
Unexpired Employment Period), the Executive shall not, without the written
consent of the Association, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding Association, bank or bank holding Association, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working in any city,
town or county in which the Association or the Association has an office or has
filed an application for regulatory approval to establish an office, determined
as of the effective date of the Executive’s termination of employment; provided,
however, that this Section 12 shall not apply if the Executive’s employment is
terminated for the reasons set forth in Section 9(a); and provided, further,
that if the Executive’s employment shall be terminated on account of Disability
as provided in Section 10(c) of this Agreement, this Section 12 shall not
prevent the Executive from accepting any position or performing any services if:

           (a)     

he or she first offers, by written notice, to accept a similar position with or
perform similar services for the Association on substantially the same terms and
conditions and

    (b)     

the Association declines to accept such offer within ten (10) days after such
notice is given.

 

          Section 13.      Confidentiality.

          Unless the Executive obtains the prior written consent of the
Association, the Executive shall keep confidential and shall refrain from using
for the benefit of the Executive or any person or entity other than the
Association, any entity which is a subsidiary of the Association or any entity
which the Association is a subsidiary of, any material document or information
obtained from the Association, or from its affiliates or subsidiaries, in the
course of the Executive’s employment with any of them concerning their
properties, operations or business (unless such document or information is
readily ascertainable from public or published information or trade sources or
has otherwise been made available to the public through no fault of his or her
own) until the same ceases to be material (or becomes so ascertainable or
available); provided, however, that nothing in this Section 13 shall prevent the
Executive, with or without the Association’s consent, from participating in or
disclosing documents or information in connection with any judicial or
administrative investigation, inquiry or proceeding to the extent that such
participation or disclosure is required under applicable law.

          Section 14.      Solicitation.

          The Executive hereby covenants and agrees that, for a period of one
(1) year following the Executive’s termination of employment with the
Association, he or she shall not, without the written consent of the
Association, either directly or indirectly:

    (a) solicit, offer employment to or take any other action intended, or that
a reasonable

Page 21 of 28

--------------------------------------------------------------------------------



            

person acting in like circumstances would expect, to have the effect of causing
any officer or employee of the Company, the Association or any affiliate or
subsidiary of ether of them, to terminate his or her employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any savings bank, savings and loan association,
bank, bank holding Association, savings and loan holding Association, or other
institution engaged in the business of accepting deposits and making loans,
doing business in any city, town or county in which the Association or the
Company has an office or has filed an application for regulatory approval to
establish an office;

    (b)     

provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
in any city, town or county in which the Association or the Company has an
office or has filed an application for regulatory approval to establish an
office that is intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any officer or
employee of the Company, the Association, or any affiliate or subsidiary of
either of them, to terminate his or her employment and accept employment, become
affiliated with or provide services for compensation in any capacity whatsoever
to any such savings bank, savings and loan association, bank, bank holding
company, savings and loan holding company or other institution engaged in the
business of accepting deposits and making loans; or

    (c)     

solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company, the
Association, or any affiliate or subsidiary of either of them to terminate an
existing business or commercial relationship with the Company, the Association,
or any affiliate or subsidiary of either of them.

 

          Section 15.      No Effect on Employee Benefit Plans or Programs.

          The termination of the Executive’s employment during the term of this
Agreement or thereafter, whether by the Association or by the Executive, shall
have no effect on the rights and obligations of the parties hereto under the
Association’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Association from time to time.

          Section 16.     Successors and Assigns.

Page 22 of 28

--------------------------------------------------------------------------------




          This Agreement will inure to the benefit of and be binding upon the
Executive, his or her legal representatives and testate or intestate
distributees, and the Association and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Association may be sold or otherwise transferred. Failure of the
Association to obtain from any successor its express written assumption of the
Association’s obligations under this Agreement at least sixty (60) days in
advance of the scheduled effective date of any such succession shall be deemed a
material breach of this Agreement.

          Section 17.     Notices.

          Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:

          

If to the Executive:

Frank E. Fusco
6 Philson Court
Commack, New York 11725

If to the Association:

Astoria Federal Savings and Loan Association
One Astoria Federal Plaza
Lake Success, New York 11042-1085

Attention: General Counsel

with a copy to:

Thacher Proffitt & Wood
Two World Financial Center
New York, New York 10281

Attention:      W. Edward Bright, Esq.

Section 18.    Indemnification for Attorneys’ Fees.

The Association shall indemnify, hold harmless and defend the Executive against
reasonable

Page 23 of 28

--------------------------------------------------------------------------------




costs, including legal fees, incurred by him or her in connection with or
arising out of any action, suit or proceeding in which he or she may be
involved, as a result of his or her efforts, in good faith, to defend or enforce
the terms of this Agreement; provided, however, that in the case of any action,
suit or proceeding instituted prior to a Change of Control, the Executive shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Association’s obligations hereunder shall be conclusive evidence of the
Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.

          Section 19.     Severability.

          A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.

          Section 20.     Waiver.

          Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

          Section 21.     Counterparts.

          This Agreement may be executed in two (2) or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same Agreement.

          Section 22.     Governing Law.

          This Agreement shall be governed by and construed and enforced in
accordance with the federal laws of the United States and, to the extent that
federal law is inapplicable, in accordance with the laws of the State of New
York applicable to contracts entered into and to be performed entirely within
the State of New York.

          Section 23.     Headings and Construction.

          The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.

Page 24 of 28

--------------------------------------------------------------------------------




          Section 24.      Entire Agreement: Modifications.

          This instrument contains the entire agreement of the parties relating
to the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

          Section 25.     Survival.

          The provisions of any sections of this Agreement which by its terms
contemplates performance after the expiration or termination of this Agreement
(including, but not limited to, Sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 20, 26, 27 and 28) shall survive the expiration of the Employment Period or
termination of this Agreement.

          Section 26.     Equitable Remedies.

          The Association and the Executive hereby stipulate that money damages
are an inadequate remedy for violations of Sections 6(a), 12, 13 or 14 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.

          Section 27.      Required Regulatory Provisions.

          The following provisions are included for the purposes of complying
with various laws, rules and regulations applicable to the Association:

           (a)     

Notwithstanding anything herein contained to the contrary, in no event shall the
aggregate amount of compensation payable to the Executive pursuant to Section
9(b) of this Agreement (exclusive of amounts described in Section 9(b)(i), (ii),
(viii) or (ix)) exceed three times the Executive’s average annual total
compensation for the last five consecutive calendar years to end prior to the
Executive’s termination of employment with the Association (or for the
Executive’s entire period of employment with the Association if less than five
calendar years).

    (b)     

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Association, whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

    (c)     

Notwithstanding anything herein contained to the contrary, if the Executive is
suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Association pursuant to a notice served under
Section

 

Page 25 of 28

--------------------------------------------------------------------------------



            

8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or 1818(g)(1), the
Association’s obligations under this Agreement shall be suspended as of the date
of service of such notice, unless stayed by appropriate proceedings. If the
charges in such notice are dismissed, the Association, in its discretion, may
(i) pay to the Executive all or part of the compensation withheld while the
Association’s obligations hereunder were suspended and (ii) reinstate, in whole
or in part, any of the obligations which were suspended.

    (d)     

Notwithstanding anything herein contained to the contrary, if the Executive is
removed and/or permanently prohibited from participating in the conduct of the
Association’s affairs by an order issued under Section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the
Association under this Agreement shall terminate as of the effective date of the
order, but vested rights and obligations of the Association and the Executive
shall not be affected.

   

 

  (e)     

Notwithstanding anything herein contained to the contrary, if the Association is
in default (within the meaning of Section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all prospective obligations of the Association under this Agreement
shall terminate as of the date of default, but vested rights and obligations of
the Association and the Executive shall not be affected.

   

 

  (f)     

Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Association hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Association: (i) by the Director of the Office of Thrift
Supervision (“OTS”) or his or her designee or the Federal Deposit Insurance
Corporation (“FDIC”), at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Association under the authority contained in
Section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the Director of the
OTS or his or her designee at the time such Director or designee approves a
supervisory merger to resolve problems related to the operation of the
Association or when the Association is determined by such Director to be in an
unsafe or unsound condition. The vested rights and obligations of the parties
shall not be affected.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

          Section 28.      No Offset or Recoupment; No Attachment.

          The Association’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations under this Agreement shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Association or any of

Page 26 of 28

--------------------------------------------------------------------------------




its affiliates or subsidiaries may have against the Executive. In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment. Except as required by law, no right
to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
affect any such action shall be null, void, and of no effect.

          Section 32.      Compliance with Section 409A of the Code.

          In the event that this Agreement is construed to be a non-qualified
deferred compensation plan described in section 409A of the Code, the Agreement
shall be operated, administered and construed so as to conform to the
requirements of section 409A.

          IN WITNESS WHEREOF, the Association has caused this Agreement to be
executed and the Executive has hereunto set his or her hand, all as of the day
and year first above written.

ATTEST:   ASTORIA FEDERAL SAVINGS AND LOAN     ASSOCIATION                 /S/
Alan P. Eggleston       Alan P. Eggleston   By:
/S/ George L. Engelke, Jr.
    Name:   George L. Engelke, Jr.     Title: Chairman and Chief Executive
Officer [Seal]                                   /S/ Frank E. Fusco     FRANK E.
FUSCO

Page 27 of 28

--------------------------------------------------------------------------------



STATE OF NEW YORK )



)       ss.:



COUNTY OF NASSAU )



          On this 14th day of September, 2007, before me, the undersigned,
personally appeared George L. Engelke, Jr., personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose name(s)
is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

  /S/ Anna Knice   Notary Public




Anna Knice         Notary Public, State of New York              No.4980431    
    Qualified in Suffolk County         Commission Expires April 22, 2011      
  STATE OF NEW YORK )         )   ss.:   COUNTY OF NASSAU )      

          On this 14th day of September, 2007, before me, the undersigned,
personally Frank E. Fusco, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

  /S/ Anna Knice   Notary Public

Anna Knice
Notary Public, State of New York
No.4980431
Qualified in Suffolk County
Commission Expires April 22, 2011

Page 28 of 28

--------------------------------------------------------------------------------